department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec uniform issue list tep ave ssn control number legend taxpayer ira a financial_institution b annuity c financial_institution d amount amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence submitted by facsimile on november and date from your authorized representative in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distribution of amount amount amount from your individual_retirement_account ira a maintained with financial_institution b the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer age at the time of the distribution of amount from ira a represents that her failure to accomplish a rollover within the 60-day period prescribed by code sec_408 was due to her reliance on the actions of financial_institution b amount was taken into income for the _ taxable_year as a required_minimum_distribution amount was transferred from an ira certificate of deposit cd in ira a to a non- ira annuity_contract annuity c with financial_institution d amount remains in annuity c and has not been used for any purpose taxpayer maintained ira a an individual_retirement_account under sec_408 of the code taxpayer represents that in september of she went to financial_institution b to renew a cd in ira a she was referred to an employee of financial_institution b who recommended that taxpayer convert the cd in ira a to an annuity_contract taxpayer signed an application form which she assumed was for an ira annuity_contract the form does indicate it can be used for both ira and non-ira investments at no time did she understand that she would be taxed on the ira distribution because she was reinvesting the funds in the annuity she represents that she relied on the employee’s professional advice and followed his recommendation taxpayer further represents that the employee either overlooked the fact that the cd was an ira or did not understand the consequences of the transfer to annuity c taxpayer moved and form 1099r was probably not forwarded to her new address she was advised by an aarp employee who assisted her with her tax_return that because her income was below a certain amount she was not required to file a tax_return for the years in question financial_institution b has acknowledged in writing that the actions of its employee may have caused the distribution from taxpayer’s ira based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in code sec_408 with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 d of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer is consistent with taxpayer’s assertion that taxpayer’s failure to accomplish a timely rollover of amount was due to taxpayer’s reliance on an employee of financial_institution b whose actions mistakenly resulted in the transfer of amount into annuity c a non-ira annuity_contract therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira a taxpayer is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent the original copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact se t ep ra t1 1d at sincerely yours cllr te vib manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice ce
